DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the preliminary amendment filed March 11, 2022.
Claim 1 has been cancelled.
Claims 2-22 have been newly submitted.
Claims 2-22 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 03, 2022 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 2-8 recite a series of steps and therefore recite a process.
Claims 9-15 recite a combination of devices and therefore recite a machine.
Claims 16-22 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 2, 9, and 16, as a whole, are directed to the abstract idea of collecting user attributes, forming user groups, and arranging the requests in to a queue, which is a method of organizing human activity and mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including advertising, marketing or sales activities or behaviors) by reciting organizing a sales queue based on user attributes. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting following rules or instructions for arranging ticket requests in groups and queueing grouped requests. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental processes because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting observing user attributes, evaluating groups of requests, and queueing the requests. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “collecting user attributes, forming user groups, and arranging the requests in to a queue,” is recited by claiming the following limitations: collecting user attributes, forming groups of associated users, queueing requests, and modifying a queue. The mere nominal recitation of user devices, a processor, a ticketing system, and a non-transitory computer-readable medium does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 8, 15, and 22, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: an approval from each user device in a group.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 2, 9, and 16 recite the additional elements: user devices, a processor, a ticketing system, and a non-transitory computer-readable medium. These user devices, a processor, a ticketing system, and a non-transitory computer-readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. The continuously collecting data step is recited at a high level of generality (i.e., as a general means of gathering attribute data for use in the detecting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The association types limit the field of use by generally linking the identified abstract idea to the ticketing field. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of allocating tickets to an event in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing ticket allocation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 2, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): user devices (Specification [0016], [0028]), a processor (Specification [0149]), a ticketing system (Specification [0028]), a non-transitory computer-readable medium (Specification [0161]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by user devices, a processor, a ticketing system, and a non-transitory computer-readable medium. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by collecting attribute data. See MPEP 2106.05(g). The claims limit the field of use by reciting allocating tickets for an event. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 3-7, 10-14, and 17-21, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5-7, 9, 12-14, 16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sussman et al. (U.S. P.G. Pub. 2007/0055554 A1), hereinafter Sussman.

Claim 2. 
Sussman discloses a method for detecting association of a plurality of user devices for allocation of tickets to an event, the method comprising: 
continuously collecting attribute data associated with the plurality of user devices, the attribute data representing one or more attributes of a first user device of the plurality of user devices, each attribute of the one or more attributes associated with the first user device of the plurality of user devices being collected during an interaction between the first user device and a ticketing system (Sussman [0109] user’s eligibility for a ticket group is based on user characteristics; [0300] subset members have a common characteristic, such as fan club members; [0308], [0325] collect historical sales data about characteristics of potential ticket purchaser population; [0332] demographic information can be retrieved from a user’s account using a user identifier provided automatically by the user’s terminal before or during the ticket selection or purchase processes; [0359]-[0360] real time demographic information; Fig. 12, [0381] user may elect to participate in an event presale upon payment of a presale participation fee; [0177], [0363] ticket type; [0165] ticket categories); 
detecting association of at least one user device with the first user device to form a group of user devices (Sussman [0026], [0028], [0103], [0300] fan club; [0145] sample group types; [0165] event type; [0428] event type; [0109] condition eligibility based on where the user lives; [0209] seats on hold; [0359]-[0360] real time demographic information), wherein the association of the at least one user device with the first user device is detected based on at least one of: 
characteristic(s) relating to the event for which the tickets are to be allocated (Sussman [0165] event type; [0428] event type), 
comparison of profile of the at least one user device and the first user device (Sussman [0026], [0028], [0103], [0300] fan club; [0145] sample group types), 
a geographical location of the at least one user device and the first user device (Sussman [0109] condition eligibility based on where the user lives),
a hold request for the tickets from the at least one user device and the first user device (Sussman [0209] seats on hold), 
a reserve request for the tickets from the at least one user device and the first user device (Sussman Fig. 12, [0381] user may elect to participate in an event presale upon payment of a presale participation fee),
characteristic(s) of the tickets requested by the at least one user device and the first user device (Sussman [0177], [0363] ticket type; [0165] ticket categories), and 
a willingness from each user device in the group of user devices to be a part of the group (Sussman Fig. 12, [0381] user may elect to participate in an event presale upon payment of a presale participation fee),
receiving a request for a ticket from each of the user device in the group of user devices, wherein the requests are arranged in a queue (Sussman [0084], [0372], [0375] submit request; [0362] if a user in a group is successfully authenticated than the user can submit a bid; Fig. 12, [0381] user may elect to participate in an event presale; [0019], [0023], [0024], [0200], [0376] place requests in a queue; [0331] real time queue data); and 
modifying position of the requests for each of the user device in the group of user devices in the queue such that each user device in the group of user devices are placed adjacent to each other in the queue (Sussman [0234] pre-sale algorithms that sort consumer bids for an early phase of ticket sales; [0362] restrict bids to certain groups and prevent users form submitting bids; [0180] sort orders).

Claim 5. 
Sussman discloses all the elements of claim 2, as shown above. Additionally, Sussman discloses:  
wherein modifying the position of the at least one user device in the queue is based on the attribute data of the first user device and attribute data of the at least one user device (Sussman [0026], [0028], [0103], [0300] fan club; [0145] sample group types; [0165] event type; [0428] event type; [0109] condition eligibility based on where the user lives; [0209] seats on hold; [0359]-[0360] real time demographic information; [0234] pre-sale algorithms that sort consumer bids for an early phase of ticket sales; [0362] restrict bids to certain groups and prevent users form submitting bids).

Claim 6. 
Sussman discloses all the elements of claim 2, as shown above. Additionally, Sussman discloses:  
wherein modifying the position of the at least one user device in the queue is based on a modifying fee (Sussman Fig. 12, [0381] user may elect to participate in an event presale upon payment of a presale participation fee).

Claim 7. 
Sussman discloses all the elements of claim 6, as shown above. Additionally, Sussman discloses:  
wherein the modifying fee is based on a length of the queue, number of user devices in the group of user devices (Sussman [0331] number of purchasers in one or more queues; [0334] adjust ticket price based on collected data such as real time queue length; Fig. 12, [0381] user may elect to participate in an event presale upon payment of a presale participation fee).

Claim 9. 
Sussman discloses a system for detecting association of a plurality of user devices for allocation of tickets to an event, comprising: 
one or more processors (Sussman [0078]); and 
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors (Sussman [0078]), cause the one or more processors to perform operations including: 
Sussman discloses all the remaining elements of claim 9 as shown above in claim 2. 

Claim 12. 
Sussman discloses all the elements of claim 12 as shown above in claim 5. 

Claim 13. 
Sussman discloses all the elements of claim 13 as shown above in claim 6. 

Claim 14. 
Sussman discloses all the elements of claim 14 as shown above in claim 7. 

Claim 16. 
Sussman discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium (Sussman [0078]), including instructions configured to cause a processing apparatus to perform operation for detecting association of a plurality of user devices for allocation of tickets to an event, including: 
Sussman discloses the remaining elements of claim 16 as shown above in claim 2. 

Claim 19. 
Sussman discloses all the elements of claim 19 as shown above in claim 5. 

Claim 20. 
Sussman discloses all the elements of claim 20 as shown above in claim 6.

Claim 21. 
Sussman discloses all the elements of claim 21 as shown above in claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sussman in view of McCarthy et al. (U.S. P.G. Pub. 2012/0265564 A1), hereinafter McCarthy.

Claim 3. 
Sussman discloses all the elements of claim 2, as shown above. However, Sussman does not disclose the following limitation, but McCarthy does:  
wherein the at least one user device and the first user device are associated with each other on a social media platform (McCarthy [0030] group leader may share purchase identifier for an event to invite others to purchase tickets to attend as part of the group leader’s party).
One of ordinary skill in the art would have been motivated to include social media associations of McCarthy in the system of Sussman to better anticipate ticket sales to users who would not otherwise attend an event, such as sales related to a birthday party where not every ticket purchaser is necessarily a fan. It would have been obvious to one of ordinary skill in the art before the effective filing date to include correlating ticket sales with social media associations as taught by McCarthy in the system of Sussman, since the claimed invention is merely a combination of old elements in the art of event planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Sussman’s system with the improved functionality to provide a more accurate representation of the size of a group thereby making a more accurate ticket sales estimate.

Claim 10. 
Sussman in view of McCarthy teaches all the elements of claim 10 as shown above in claim 3. 

Claim 17. 
Sussman in view of McCarthy teaches all the elements of claim 17 as shown above in claim 3. 

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sussman in view of Adamsky et al. (U.S. P.G. Pub. 2011/0145024 A1), hereinafter Adamsky.

Claim 4. 
Sussman discloses all the elements of claim 2, as shown above. However, Sussman does not disclose the following limitation, but Adamsky does:  
wherein the group of user devices are allocated adjacent tickets in the event (Adamsky [0003], [0014] providing a separate section for each fan club).
One of ordinary skill in the art would have recognized that applying the known technique of seating groups of different purchasers who are fans of the same team in a similar section for an event of Adamsky to Sussman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Adamsky to the teaching of Sussman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such providing separate sections for fans of different teams at an event. Further, applying separate sections for different fans to Sussman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow an improved fan experience by surrounding a fan with other fans who have similar interests. 

Claim 11. 
Sussman in view of Adamsky teaches all the elements of claim 11 as shown above in claim 4. 

Claim 18. 
Sussman in view of Adamsky teaches all the elements of claim 18 as shown above in claim 4. 

Claim(s) 8, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sussman in view of Watkins (U.S. P.G. Pub. 2008/0040172 A1), hereinafter Watkins.

Claim 8. 
Sussman discloses all the elements of claim 2, as shown above. However, Sussman does not disclose the following limitation, but Watkins does:  
wherein the modifying the position of the at least one user device in the queue is based on an approval from each of the user device in the group of user devices (Watkins [0141] order queues for group redemption of goods and services based upon polling the group of users).
One of ordinary skill in the art would have recognized that applying the known technique of group approval for group purchasing decisions of Watkins to Sussman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Watkins to the teaching of Sussman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such polling a group for input on group decisions. Further, applying group polling to Sussman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient queueing of users to increase sales where the users with the most group consensus are most likely to convert into a sale and are less likely to abandon their place in line. 

Claim 15. 
Sussman in view of Watkins teaches all the elements of claim 15 as shown above in claim 8. 

Claim 22. 
Sussman in view of Watkins teaches all the elements of claim 22 as shown above in claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628